DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
	The prior art fails to disclose or suggest a kit for producing a transformable/transfectable product that can be introduced into host cells.  The kit comprises a set of origin of replication cassettes, a set of selectable marker cassettes, sets of functional cassettes, and a target cassette.  The target cassette comprises a gene of interest, with a 5’ end that is able to hybridize with an end of one of the other three cassettes and a 3’ end that is able to hybridize with an end of another of the three cassettes.  Each cassette is a double stranded DNA molecule and the cassettes are provided in different vessels.  Upon hybridization, and without additional enzymatic treatment, the resulting product can be transformed or transfected into host cells.  
	Use of hybridization alone, without a ligation step, to produce the transformable/transfectable product is in contrast with the prior art, which includes contacting hybridized cassettes with a variety of enzymes, including a ligase.  Even later filed patents include enzymatic treatment of hybridized DNA molecules.  See, e.g., U.S. Patent No. 9,834,774, which is later filed than the instant application, which discloses similar cassettes which can be hybridized, but also require enzymatic steps including contacting the product with a DNA polymerase, a flap endonuclease, and a DNA ligase in order to produce an assembled circular DNA molecule.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636